United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Leavenworth, KS, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 10-718
Issued: November 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from the January 11, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on July 15, 2009, as alleged.
FACTUAL HISTORY
On July 22, 2009 appellant, then a 52-year-old supervisory medical administrative
program specialist, filed a traumatic injury claim alleging that on July 15, 2009 she sprained her
back, right ankle and right shoulder while walking down a hallway at work. She noted that her
left leg gave out and she started to fall. Appellant caught herself and did not stop work.

In a July 16, 2009 treatment note, a nurse indicated that on July 8, 2009 appellant noted
that her left leg gave out and she grabbed a wall to keep from falling. A separate nurse’s note
dated July 16, 2009 listed the date of injury as July 15, 2009.
In a July 22, 2009 report, Dr. S.R. Reddy Katta, a Board-certified physiatrist, noted that
he last saw appellant on June 15, 2009 for chronic cervical, thoracic and lumbosacral sprain and
right ankle sprain from a fall sustained in October 2007. He related that appellant advised him
that she lost her balance and almost fell two weeks’ prior while at work on July 8, 2009.
Dr. Katta examined appellant and diagnosed chronic lower back pain from degenerative joint
disease and degenerative disc disease of the lumbar vertebrae with left lumbar radiculitis and
increased discomfort since a fall at work on July 8, 2009. The Office also received physical
therapy reports and nurses’ notes dated July 27, 2009.
In a September 9, 2009 letter, the Office informed appellant of the evidence needed to
support her claim.
The Office received a July 8, 2009 report from Dr. Chet H. Strehlow, a Board-certified
family practitioner, who noted that appellant presented with a cough and shortness of breath.
Dr Strehlow indicated that appellant was exposed to some remodeling debris while at work and
developed a severe cough. He diagnosed probable allergic reaction with secondary bronchitis.
In a July 16, 2009 treatment note, Dr. Strehlow noted that appellant related that, on July 15,
2009, while walking down a hallway, her left leg gave out and that she grabbed a handrail with
her right shoulder and went partially to the ground. He diagnosed right shoulder strain, thoracic
strain, left hip pain and right ankle sprain. In a treatment note dated July 27, 2009, Dr. Strehlow
stated that appellant was going to physical therapy. He noted a film of her hip was unremarkable
and that she could return to work without restrictions.
In a September 9, 2009 report, Dr. Katta noted that appellant had chronic low back pain
from degenerative disc disease and degenerative joint disease of the lumbar vertebrae with left
lumbar radiculitis with increased discomfort since a fall at work on July 8, 2009 with associated
left trochanteric bursitis. He noted that an MRI scan showed multilevel degenerative disc
disease without any herniation or spinal stenosis.
In an October 13, 2009 decision, the Office denied appellant’s claim for compensation
finding that she did not submit sufficient medical evidence to establish that her back condition
was related to the work-related incident.
On October 18, 2009 appellant requested reconsideration. She submitted evidence from
Dr. Strehlow and physical therapy notes. On August 19, 2009 Dr. Strehlow noted that appellant
was in follow up for her right shoulder strain, thoracic spine strain, left hip pain and right ankle
sprain. He advised that her right shoulder strain and right ankle sprain were unchanged, the
thoracic spine strain and left hip pain was worsening but she could return to work without
restrictions. In an October 6, 2009 treatment note, Dr. Strehlow advised that appellant’s right
shoulder strain and thoracic spine strain were unimproved. He indicated that appellant could
return to full duty without restrictions.

2

In an October 13, 2009 report, Dr. Mark D. Strehlow, a Board-certified family
practitioner and an associate of Dr. Chet Strehlow, noted that appellant had a history of prior
industrial and nonindustrial injuries to similar parts of the body. On July 15, 2009 appellant was
walking down the hallway and her left knee gave out, she grabbed a handrail with her right
shoulder and went partially to the ground, which caused her right arm to be hyperextended above
her head. Dr. Strehlow advised that appellant complained of right shoulder pain, mid-thoracic
pain, left hip pain, and right ankle pain all mild to moderate. He indicated that no prior industrial
or nonindustrial injuries to similar parts of the body were noted and she was diagnosed with right
shoulder strain, thoracic spine strain, left hip strain and right ankle sprain. On July 27, 2009
appellant followed up for evaluation of her condition. Dr. Strehlow related that appellant
indicated she had “one more slip in the hallway where she said her leg gave out and she had
almost the exact same type of injury.” He advised that she normally used a cane when she
walked. Dr. Strehlow diagnosed right shoulder tendinitis, thoracic spine strain, continued; left
hip pain, unresolved and worsening; and right ankle sprain, improved and noted that she had
returned to work without restrictions at that time. He opined that appellant’s diagnoses were
related to the July 15, 2009 accident.
By decision dated January 11, 2010, the Office denied modification of its February 4,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

3

generally required to establish causal relationship is rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors. The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7
ANALYSIS
Appellant alleged that she sprained her back, right ankle and right shoulder when her left
leg gave out while walking down a hallway at work on July 15, 2009. The Board finds that the
claimed incident occurred as alleged; however, the medical evidence is insufficient to establish
that the work incident caused an injury. The medical evidence contains no firm diagnosis,
rationale or explanation of the mechanism of injury arising from the employment incident on
July 15, 2009.8
Appellant provided reports dated July 22 and September 9, 2009, from Dr. Katta. He
noted a fall at work in October 2007 and again on July 8, 2009. Dr. Katta diagnosed chronic
lower back pain from degenerative joint disease and degenerative disc disease of lumbar
vertebrae with left lumbar radiculitis and increased discomfort since the fall at work on
July 8, 2009. The Board notes that the date of injury listed by Dr. Katta was incorrect. It is well
established that medical reports must be based on a complete and accurate factual and medical
background, and medical opinions based on an incomplete or inaccurate history are of
diminished probative value.9 Dr. Katta did not explain how the July 15, 2009 incident at work
caused or aggravated a diagnosed medical condition. He did not address appellant’s prior injury
cause of her condition.10
Appellant also submitted several reports from Dr. Chet Strehlow. In a July 16, 2009
treatment note, Dr. Strehlow advised that appellant related that on July 15, 2009, while walking
down a hallway, her left leg gave out and that she grabbed a hand rail with her right shoulder and
fell partially to the ground. He diagnosed right shoulder strain, thoracic strain, left hip pain and
right ankle sprain. While Dr. Strehlow accurately noted the history of injury provided by
appellant, he did not offer an opinion regarding the cause of appellant’s condition. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.11 In treatment notes dated July 27 to
7

E.J., 61 ECAB ___ (Docket No. 09-1481, issued February 19, 2010).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Douglas M. McQuaid, 52 ECAB 382 (2001).

10

Matters regarding any prior injuries or other claims are not before the Board on the present appeal.

11

S.E., 60 ECAB __ (Docket No. 08-2214, issued May 6, 2009).

4

October 6, 2009, Dr. Strehlow listed appellant’s status and indicated that she could return to
work without restrictions. These brief medical notes did not offer an opinion regarding the cause
of appellant’s condition and are of limited probative value.
In an October 13, 2009 report, Dr. Mark Strehlow noted that appellant had a history of
prior industrial and nonindustrial injuries to similar parts of the body. He subsequently advised
that she had no history of industrial or nonindustrial injuries to similar parts of the body.
Dr. Strehlow noted appellant’s history of the incident at work and diagnosed right shoulder
tendinitis, thoracic spine strain, continued; left hip pain, unresolved and worsening and right
ankle sprain, improved. He stated that she had returned to work without restrictions.
Dr. Strehlow opined that appellant’s diagnoses were related to the July 15, 2009 incident. He did
not sufficiently address how the accepted incident caused or aggravated appellant’s condition.
Without any reasoning to support the conclusion, Dr. Strehlow’s opinion is insufficient to meet
appellant’s burden of proof.12 His report initially noted that appellant had a history of similar
prior industrial and nonindustrial injuries but then stated that she had no history of prior
industrial and nonindustrial injuries. Dr. Strehlow was not clear regarding appellant’s prior
history of injury. As noted, medical opinions based on an incomplete or inaccurate history is of
little probative value.13 This is important as the record indicates that appellant has a history of
previous injuries and conditions.
Appellant also provided several nurses’ notes and physical therapy reports. Section
8101(2) of the Act provides that the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by the applicable state law. Only medical evidence from a physician
as defined under the Act is accorded probative value. Health care providers such as nurses and
physical therapists are not physicians under the Act. Thus, their opinions on causal relationship
do not constitute probative medical opinions.14
Other reports submitted by appellant did not address causal relationship.
Because the medical reports submitted by appellant do not sufficiently address how the
July 15, 2009 incident caused or aggravated a lower and thoracic back, right ankle and right
shoulder injury, these reports are of limited probative value and are insufficient to establish that
the July 15, 2009 employment incident caused or aggravated a specific injury.
The Board notes that subsequent to the Office’s January 11, 210 decision, appellant
submitted additional evidence. The Board has no jurisdiction to review this evidence for the first
time on appeal.15

12

See George Randolph Taylor, supra note 8.

13

See supra note 9.

14

Jane A. White, 34 ECAB 515, 518 (1983). See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009);
5 U.S.C. § 8101(2).
15

.20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty, causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2010 is affirmed.
Issued: November 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

